DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,959,610 to Gilkey et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 10,959,610 and require nearly identical structural element (i.e. cleaning member, cleaning member controller, coupling element, cam body etc.).  
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,375,887 to Gilkey et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 11,375,887 and require nearly identical structural element (i.e. cleaning member, cleaning member controller, coupling element, cam body etc.).  
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,284,789 to Gilkey et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 11,284,789 and require nearly identical structural element (i.e. cleaning member, cleaning member controller, coupling element, cam body etc.).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 18 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the motion control surface" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-10 are rejected as being necessarily dependent upon claim 1.  
Claim 5 recites the limitation "the motion control member" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "wherein a coupling element engaging structure of the cleaning member coupling element” which does not further limit claim 13 from which it depends. It is unclear what the Applicant is attempting to claim.  Appropriate clarification and corrections is required.   
Claim 19 recites the limitation "the chassis" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cleaning member" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-25 are rejected as being necessarily dependent upon claim 19.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being an by U.S. Patent Application Publication No. 2006/0199998 to Akui et al.
In regard to claims 1, 11 and 18-19, Akui et al. disclose an imaging element cleaning apparatus, comprising: a chassis 4; a cleaning member 9 at a distal end portion of the chassis; and a cleaning member movement mechanism 4b attached to the chassis at a location spaced away from the distal end portion of the chassis (see Figs. 1-2), wherein the cleaning member movement mechanism includes a motion control device comprising a cleaning member coupling element 10/12 and a cam body 11, wherein the cleaning member is coupled to the cleaning member coupling element for inhibiting unrestricted relative movement therebetween whereby movement of the cleaning member coupling element to each angular position thereof causes the cleaning member to move to a corresponding angular position thereof over an entire range of motion of the cleaning member coupling element and wherein a profile of the motion control surface 20a/24 defines axial position of the cleaning member coupling element relative to the chassis as a function of angular position of the cleaning member coupling element such that the cleaning member being fixedly coupled to the cleaning member coupling element causes each particular angular position of the cleaning member coupling element to be associated with a respective spatial orientation and position of the cleaning member relative to the distal end portion of the chassis (See Figs. 4-5, 7-10 and paras 0078-0081, 0091-0110).  
In regard to claims 2, 12 and 23, Akui et al. disclose an imaging element cleaning apparatus, wherein: the chassis includes a user interface body 8 and an elongated body 4a attached to the user interface body; the cam body is mounted on the user interface body to enable axial translation of the cam body along a longitudinal centerline axis thereof relative to the user interface body and to inhibit unrestricted rotational displacement of the cam body about the longitudinal centerline axis thereof relative to the user interface body; and a distal end portion of the elongated body is the distal end portion of the chassis (See Figs. 4-5).
In regard to claims 3 and 21-22, Akui et al. disclose an imaging element cleaning apparatus, wherein the cleaning member coupling element has a motion control member 23 thereof engaged with the motion control surface whereby rotation of the cleaning member coupling element results in movement of the cleaning member relative to the chassis in accordance with the profile of the motion control surface (See Figs. 4-5, 10 and paras 0078-0081, 0091-0110).  
In regard to claims 4 and 13-14, Akui et al. disclose an imaging element cleaning apparatus, wherein: the cleaning member movement mechanism includes a control body 13/14 rotatably coupled to the chassis; and the cleaning member coupling element is engaged with the control body to inhibit unrestricted rotational movement therebetween over an entire range of rotation of the control body whereby rotation of the control body causes a corresponding rotation of the cleaning member coupling element over the entire range of rotation of the control body (See Figs. 4-5, 10 and paras 0078-0081, 0091-0110).  
In regard to claims 5, 7-9, 16-17 and 24-25, Akui et al. disclose an imaging element cleaning apparatus, wherein: the motion control surface is defined by a channel extending through a surface of the cam body; and the motion control member is engaged within the channel (See Fig. 10).
In regard to claim 6, Akui et al. disclose an imaging element cleaning apparatus, wherein the cleaning member coupling element has a motion control member thereof engaged with the motion control surface whereby rotation of the control body results iin movement of the cleaning member relative to the chassis in accordance with the profile of the motion control surface (See Fig. 10 and paras 0097-0111).
In regard to claim 10, Akui et al. disclose an imaging element cleaning apparatus, wherein: the cleaning member movement mechanism includes a control body rotatably coupled to the chassis; and the cleaning member coupling element is engaged with the control body to inhibit unrestricted rotational movement therebetween over an entire range of rotation of the control body whereby rotation of the control body causes a corresponding rotation of the cleaning member coupling element over the entire range of rotation of the control body (See Figs. 4-5, 10 and paras 0078-0081, 0091-0110).  
In regard to claims 15, 20 and 23, Akui et al. disclose an imaging element cleaning apparatus, wherein: the chassis includes a user interface body and an elongated body attached to the user interface body; the cam body is mounted on the user interface body to enable axial translation of the cam body along a longitudinal centerline axis thereof relative to the user interface body and to inhibit unrestricted rotational displacement of the cam body about the longitudinal centerline axis thereof relative to the user interface body; and the cleaning member is spaced away from a distal end portion of the elongated body (See Figs. 4-5, 10 and paras 0078-0081, 0091-0110).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
11/18/22